Case: 1:19-cv-04456 Document #: 1 Filed: 07/02/19 Page 1 of 4 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS WELFARE FUND,
Plaintiff,

V. Case No.: 19-cv-4456

GRAPHICS CORPORATION, an
Illinois Limited Liability Company,

)
)
)
)
)
IGCREATIVE, LLC, a/k/a INDUSTRIAL )
)
)
)
Defendant. )
COMPLAINT
Plaintiff, by and through its attorneys, DONALD D. SCHWARTZ , JAMES R.
ANDERSON, BRIAN C. JAMES and ARNOLD AND KADJAN LLP, complains against the
Defendant IGCREATIVE, LLC, a/k/a INDUSTRIAL GRAPHICS CORPORATION, as
follows:
Jurisdiction and Venue
L This Court has subject matter jurisdiction pursuant to Section 301 of the National
Labor Relations Act, as amended, 29 U.S.C. 185(a), and Section 502 of the Employee Retirement
Security Act (ERISA) of 1974, as amended, 29 U.S.C. Section 1132(e)(1), 1145 and 28 U.S.C.
Section 1331, and federal common law.
2. The Northern District of Illinois is the proper venue pursuant to 29 U.S.C. Section
1132(e) as the Plaintiffs Fund is administered here in this judicial district.
The Parties

2. The Plaintiff, Trustees of the Chicago Painters and Decorators Welfare Fund (“the

Fund”), has standing to sue pursuant to 29 U.S.C. Section] 132(d)(1).
Case: 1:19-cv-04456 Document #: 1 Filed: 07/02/19 Page 2 of 4 PagelD #:1

4. The Fund has been established pursuant to Collective Bargaining Agreements
previously entered into between the Painters’ District Council No. 14 and its affiliated locals (the
“Union’’), including Local 830.

5; The Fund is maintained and administered in accordance with and pursuant to the
provisions of the National Labor Relations Act, 29 U.S.C. Section 186 et. seq., and the Employee
Retirement Security Act, 29 U.S.C. Section 1001, et. seq., and also pursuant to the terms and
provisions of the Collective Bargaining Agreements and Declarations of Trust (“Trust
Agreements”) which established the Funds.

6. Defendant, an Illinois limited liability company, IGCREATIVE, LLC, a/k/a
INDUSTRIAL GRAPHICS CORPORATION (“IGC”), since on or about August 1 2017, has
executed collective bargaining agreements with the Union which bound IGC at all pertinent times
herein to its collective bargaining agreement with affiliated Locals of the Painters’ District Council
No. 14, including Local 830. A copy of the applicable collective bargaining agreement is attached

as “EXHIBIT 1.”

The Agreements

7. IGC has adopted, affirmed and ratified the terms of the Trust Agreement by
submitting and paying contributions via remittance reports. IGC is required to make periodic
contributions to the Fund for each employee employed during that month. In the event that
contributions are not paid on a timely basis, the Trust Agreement provides that the employer must
pay liquidated damages as follows: (1) ten percent (10%) of the delinquent contributions for the
first month that contributions are late in a calendar year; and fifteen percent (15%) of the delinquent

contributions for each successive month in the same calendar year.
Case: 1:19-cv-04456 Document #: 1 Filed: 07/02/19 Page 3 of 4 PagelD #:1

8. Under the terms of the collective bargaining agreements and Trust Agreement to
which it is bound, IGC is required to submit all necessary books and records to Plaintiffs auditor
for the purpose of determining whether or not it is in compliance with its obligation to contribute to
the Fund. In addition, the Labor Agreement requires IGC to pay penalties assessed by the
Trustees and the Trust Agreement require IGC to pay liquidated damages, auditor fees, and all
attorneys’ fees and court costs incurred by the Fund in the collection process.

The Claim

9. IGC has breached the provisions of the collective bargaining agreements and Trust
Agreement by failing to pay all of the amounts owed on an audit for the period August 1, 2017
through December 31, 2018, consisting of $1,788.93 in contributions, $268.33 in liquidated
damages, $3,111.78 in discrepancies, $2,338.71 in liquidated damages owed on reports that were
not paid in accordance with the due dates in the Labor Agreement and $1,194.38 in audit costs.
IGC has also breach the provisions of the collective bargaining agreement by failing to pay all of
the contributions owed for the period from February 2019 through the April, 2019, consisting of
$10,368.30 in contributions, and $1,345.31 in liquidated damages, for a total of $20,415.74.

10. Pursuant to the provisions of the Labor Agreement and/or Trust Agreement, IGC
is required to pay liquidated damages, auditor fees and attorneys’ fees and court costs incurred by
the Fund in the collection process.

11. Plaintiff has been required to employ the undersigned attorneys to collect the monies
that may be found to be due and owing from IGC.
12. IGC is obligated to pay the attorneys’ fees and court costs incurred by the Plaintiff

pursuant to the Labor Agreement, the Trust Agreements, and 29 U.S.C. Section 1132 (g)(D).
Case: 1:19-cv-04456 Document #: 1 Filed: 07/02/19 Page 4 of 4 PagelD #:1

13. Pursuant to 29 U.S.C. Section 1132(g)(2)(c), Plaintiff is entitled to an amount equal

to the greater of:
(1) interest on the unpaid contributions; or

(i1) liquidated damages provided for under the Trust Agreement
not in excess of 20% of the amount that is due.

Relief Sought

WHEREFORE, Plaintiff prays for relief as follows:

A. That judgment be entered in favor of Plaintiff and against IGC in the amount of

$20,415.74.

B. That Plaintiff be awarded its costs herein, including audit costs, interest, reasonable
attorneys’ fees and court costs incurred in the prosecution of this action, together with liquidated
damages and/or interest, and reasonable attorneys’ fees and costs, all as provided in 29 .U.S.C.

Section 1132(g)(2)(D); and

Dz. That this Court grant such other and further relief as may be appropriate under the

circumstances.
Respectfully submitted,

TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS WELFARE FUND,

By: /s/ Brian C. James
One of their Attorneys

DONALD D. SCHWARTZ
JAMES R. ANDERSON
BRIAN C. JAMES

ARNOLD AND KADJAN LLP
35 East Wacker Drive, Suite 600
Chicago, Illinois 60601

(312) 236-0415
